COMBS, Justice,
dissenting.
I respectfully dissent and would reverse. It is true appellee Pitts knew he was suffering from the disease of pneumoconiosis while employed by appellant. It is also true that he was obviously able to perform the duties of a coal miner when he went to work for his last employer. It was stipulated that appellee Pitts was exposed to the hazards of the disease of pneumoconiosis while with his last employer. Exposure and disability are the essential factors in imposing liability, including liability for retraining incentive benefits.